Citation Nr: 1212632	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2008, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

In December 2010, the Board reopened and remanded this matter for additional development and readjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and dysthymic disorder, is warranted. 

As noted above, in December 2010, the Board remanded this matter for additional development and readjudication, to include instructing the AMC to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.

A Compensation and Pension Exam Inquiry associated with the record showed that the Veteran failed to report for a scheduled VA PTSD examination in March 2011.  A February 2011 VA social work general note associated with the record in late March 2011 detailed the Veteran's intention to move to the Texas State Veterans Home in Bonham, Texas.  
In an April 2011 VA Form 21-0820 (Report of General Information), it was indicated that an AMC employee used the Veteran's contact phone number and found that it was for the Texas State Veterans Home.  The AMC employee reported that she was able to verify the Veteran's mailing address at that facility.  

An additional Compensation and Pension Exam Inquiry associated with the record showed that the Veteran failed to report for a scheduled VA PTSD examination in May 2011.  This inquiry was shown to list the Veteran's address as the Texas State Veterans Home in Bonham, Texas.  

Unfortunately, the AMC sent the most recent supplemental statement of the case (SSOC) for this matter to the Veteran on January 18, 2012, to one of his prior mailing address in Iowa.  The failure in sending the SSOC to the proper mailing address deprived the Veteran of being informed that he had failed to report for the scheduled VA examination, and that the examination could be rescheduled if good cause was demonstrated.  The Board also sent a February 2012 appeal certification letter to that same prior mailing address, which means the Veteran may not even be aware that his claim has been returned to the Board.  The Veteran's mailing address has also not been updated in the Veterans Appeals Control and Locator System (VACOLS) and he has never informed VA of his new mailing address. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board is cognizant that the Veteran (or his representative) has not been very vigilant about keeping VA informed of his whereabouts in the past and that his representative responded to the January 2012 SSOC, instructing the AMC to send the Veteran's case to the Board immediately.  

However, in light of the fact that a new forwarding address was clearly of record in 2011 at the AMC, and that the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the AMC is warranted to insure that the Veteran is resent a copy of the January 2012 SSOC and February 2012 appeal certification letter to his current mailing address.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

In a March 2012 statement, the Veteran's representative also argued that the Board should order the AMC to reschedule the Veteran's examination, citing to VHA Directive 2010-027 (a directive that provides policy for implementing processes and procedures for the scheduling of VA outpatient clinic appointments).  It was contended that the Veteran was not contacted by phone about scheduling of his VA examination, as the only phone contact was with a nursing home employee.  It was further highlighted that the only indication of an examination being scheduled was the placement of an examination inquiry form in the file.  The representative also noted that the Veteran's residence in a nursing home, claiming service connection for a psychiatric disorder, might affect his ability to participate in some aspects of his case development and should be considered in the scheduling process. 

In this case, the Veteran contends that he developed PTSD as a result of his experiences in service, specifically being frightened and hiding in a bunker during mortar fire. 

The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Clerk Typist.  Service personnel records reflect that he was stationed in Vietnam from April 1970 to March 1971.  He participated in the Vietnam Winter - Spring 70 campaign as well as an unnamed 13th campaign while in country.  His duties included Battalion Ops Clerk, Company Clerk, and Clerk.  Unit history records detailed that there were incidents of enemy activity in some of the 40th Signal Battalion's assigned areas during the Veteran's period of service in Vietnam.  Medical evidence of record, including multiple VA outpatient and inpatient treatment records as well as VA PTSD examination reports, showed a diagnosis of PTSD as well as other psychiatric disorders, including major depression and dysthymic disorder. 

In light of the cumulative record, the amended regulation for PTSD claims located at 38 C.F.R. § 3.304(f)(3), and the procedural anomalies discussed above, the AMC should arrange for the Veteran to undergo an additional VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should undertake appropriate action--to specifically include contacting the Veteran's representative, PVA--to verify the Veteran's current mailing address.  The AMC should document in the claims file all requests and responses in this regard.  Special care should be taken to ensure that all correspondence is sent to the Veteran's correct, current address. 

2.  Resend a copy of the most recent SSOC dated January 18, 2012, and the appeal certification dated February 11, 2012, to the Veteran and his representative at his updated mailing address of record.

3.  Thereafter, the AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Any development related to scheduling the examination and informing the Veteran of the same should be included in the claims file.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below. 

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressor during his period of active service: being frightened and hiding in a bunker during incoming mortar fire when he was supposed to be at the perimeter during guard duty. 

The VA examiner should determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service. 

The examiner should acknowledge and discuss the Veteran's assertions of a causal link between his claimed PTSD and events during active service, VA treatment records dated from 1993 to 2006 both showing and ruling out diagnoses of PTSD, and findings in the October 1994, May 1997, and October 1998 VA examination reports. The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the January 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


